 


109 HRES 616 IH: Directing the Committee on Government Reform to hold hearings on intelligence relating to the rationale for the commencement of Operation Iraqi Freedom.
U.S. House of Representatives
2005-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 616 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2005 
Mr. Lynch (for himself, Mr. Waxman, Mr. Lantos, Mr. Kanjorski, Mrs. Maloney, Mr. Cummings, Ms. Norton, Mr. Higgins, and Ms. Linda T. Sánchez of California) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Directing the Committee on Government Reform to hold hearings on intelligence relating to the rationale for the commencement of Operation Iraqi Freedom. 
 
 
That the Committee on Government Reform shall, not later than 30 days after the date of the adoption of this resolution, hold at least one hearing, and as many additional hearings as considered necessary by the chairman of the committee, in consultation with the ranking minority member of the committee, on intelligence (as such term is defined in section 3(1) of the National Security Act of 1947 (50 U.S.C. 401a(1))) relating to the rationale for the commencement of Operation Iraqi Freedom that was available before the operation began on March 19, 2003.  
 
